                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

PLUM CREEK TECHNOLOGY, LLC,

      Plaintiff,
v.                                                   Case No. 8:19-cv-1974-T-60CPT
NEXT CLOUD, LLC, and
SKYIGOLF, LLC,

      Defendants.
___________________________________/


          ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Christopher P. Tuite, United States Magistrate Judge, entered

on February 5, 2020. (Doc. 29). Judge Tuite recommends that Plaintiff Plum

Creek Technology LLC’s amended motion for default judgment (Doc. 23) be granted

in part and denied in part. Specifically, Judge Tuite recommends the Court find

that Plaintiff is entitled to default judgment against Defendant Next Cloud on

Counts I and III, but that the Court defer entering final judgment until it has

adjudicated Counts II, IV, and V, or until Plaintiff voluntarily dismisses these

remaining claims. Neither Plaintiff nor Defendants filed an objection to the report

and recommendation, and the time to object has expired.




                                      Page 1 of 4
      On February 27, 2020, Plaintiff moved to voluntarily dismiss the remaining

claims. (Doc. 32). As such, the Court dismissed without prejudice Counts II, IV,

and V of the amended complaint. (Doc. 33). On February 28, 2020, Plaintiff filed

an identical or substantially similar motion requesting the entry of final default

judgment. (Doc. 34).

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s report and recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

requirement that a district judge review factual findings de novo, Garvey v. Vaughn,

993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify,

in whole or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C).

The district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d

116 (11th Cir. 1994) (table).

      Upon due consideration of the record, including Judge Tuite’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Tuite’s detailed and well-reasoned factual findings and legal

conclusions, including that the motion for final default judgment should be granted

as to Counts I and III of Plaintiff’s amended complaint. Because Plaintiff has

                                      Page 2 of 4
dismissed Counts II, IV, and V, the Court finds it appropriate to enter final

judgment at this time.

      Since the Court is adopting Judge Tuite’s report and recommendation and

granting final default judgment based on Plaintiff’s November 29, 2019, amended

motion (Doc. 23), Defendant’s recently filed motion for default judgment (Doc. 34) is

denied as moot.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Judge Tuite’s report and recommendation (Doc. 29) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this Order for

      all purposes, including appellate review.

(2)   Plaintiff’s amended motion for default judgment (Doc. 23) is hereby

      GRANTED.

(3)   The Clerk is directed to enter final default judgment in favor of Plaintiff

      Plum Creek Technology LLC, and against Defendant Next Cloud, LLC, on

      Counts I and III of the amended complaint (Doc. 21), in the amount of

      $78,607.55.

(3)   The Court reserves jurisdiction to address any request for an award of

      attorney’s fees and costs. Plaintiff is directed to file any motion requesting

      such relief on or before March 19, 2020.

(4)   Plaintiff’s motion for entry of default judgment (Doc. 34) is hereby DENIED

                                     Page 3 of 4
      AS MOOT.

(5)   The Clerk is directed to terminate any pending motions and deadlines, and

      thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 6th day of

March, 2020.




                                       TOM BARBER
                                       UNITED STATES DISTRICT JUDGE




                                    Page 4 of 4
